The Court

dismissed the petition on the following grounds: 1st. Because the deed of manumission was not an absolute, but conditional deed ; 2d. Because it was made when .Jesse Green, jr., was drunk, if not insane; and incapable of doing any rational act; and 3d. That at the time of making this deed, Green was insolvent, and it was made with the intention of defrauding creditors.
The Court distinguished between this case and one of an insolvent man fairly selling property for value. They said that this was riot a sale, but a'gift of property; and by the principles of the common law, independently of the act of assembly, a man cannot give away his property for the purpose of defrauding creditors. ■ - •
Petition dismissed.